
	

113 HRES 632 IH: Recognizing June 19, 2014, as this year’s observance of the historical significance of Juneteenth Independence Day.
U.S. House of Representatives
2014-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 632
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2014
			Ms. Jackson Lee (for herself, Mr. Conyers, Mr. Payne, Ms. Norton, Ms. Moore, Ms. Brown of Florida, Mr. Clay, Mr. David Scott of Georgia, Mr. Butterfield, Mr. Bishop of Georgia, Mr. Rangel, Ms. Waters, Mr. Danny K. Davis of Illinois, Ms. Clarke of New York, Mr. Nadler, Ms. Sewell of Alabama, Ms. Fudge, Mr. Thompson of Mississippi, Mr. Hastings of Florida, Ms. McCollum, Mr. Doggett, Mr. Veasey, Mr. Cohen, Ms. Wilson of Florida, Mr. Lewis, Mr. Cummings, Mr. Cuellar, Mr. Rush, Mr. Clyburn, Mr. Crowley, Mr. Cleaver, Mrs. Beatty, Mr. Meeks, Ms. DeLauro, Mr. Costa, Mr. Carson of Indiana, Mr. Jeffries, Mr. Horsford, Mr. Kennedy, Ms. Kelly of Illinois, Mr. Al Green of Texas, Ms. Lee of California, Ms. Kaptur, Ms. Hahn, and Mr. Nolan) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Recognizing June 19, 2014, as this year’s observance of the historical significance of Juneteenth
			 Independence Day.
	
	
		Whereas news of the end of slavery did not reach frontier areas of the United States, and in
			 particular the Southwestern States, for more than 21⁄2 years after
			 President Lincoln's Emancipation Proclamation, which was issued on January
			 1, 1863, and months after the conclusion of the Civil War;
		Whereas on June 19, 1865, Union soldiers led by Major General Gordon Granger arrived in Galveston,
			 Texas, with news that the Civil War had ended and that the enslaved were
			 free;
		Whereas African-Americans who had been slaves in the Southwest celebrated June 19th, commonly known
			 as “Juneteenth Independence Day”, as the anniversary of their
			 emancipation;
		Whereas African-Americans from the Southwest continue the tradition of celebrating Juneteenth
			 Independence Day as inspiration and encouragement for future generations;
		Whereas for more than 145 years, Juneteenth Independence Day celebrations have been held to honor
			 African-American freedom while encouraging self-development and respect
			 for all cultures; and
		Whereas the faith and strength of character demonstrated by former slaves remains an example for
			 all people of the United States, regardless of background, religion, or
			 race: Now, therefore, be it
	
		That—
			(1)the House of Representatives—
				(A)recognizes the historical significance of Juneteenth Independence Day to the Nation;
				(B)supports the continued celebration of Juneteenth Independence Day to provide an opportunity for the
			 people of the United States to learn more about the past and to better
			 understand the experiences that have shaped the Nation; and
				(C)encourages the people of the United States to observe Juneteenth Independence Day with appropriate
			 ceremonies, activities, and programs; and
				(2)it is the sense of the House of Representatives that—
				(A)the celebration of the end of slavery is an important and enriching part of the history and
			 heritage of the United States; and
				(B)history should be regarded as a means for understanding the past and solving the challenges of the
			 future.
				
